Exhibit 10.5

April 8, 2019

BY EMAIL AND BY FEDEX

J. Curtis Henderson

[***]

 

Dear Curtis:

This letter agreement (the “Agreement”) confirms our agreement relating to your
separation from employment with Approach Resources Inc. (the “Company”).

1.Separation Date:  Your employment with the Company shall end by your voluntary
resignation effective as of the close of business on the earlier of (i) the date
that is six (6) months from the Effective Date (as defined in Section 22 of this
Agreement); or (ii) the date the Company, in its discretion, terminates your
employment (such date, the “Separation Date”).  Such resignation shall
constitute a “Termination Without Good Reason” of the Amended and Restated
Employment Agreement between you and the Company dated January 1, 2011, as
amended (the “Employment Agreement”), under Section 7(c) of the Employment
Agreement.  Any position you hold as an officer, manager, director, agent or in
any other capacity of the Company or any of its affiliates (“Affiliates”), or as
a trustee or fiduciary of any employee benefit plans covering employees or other
service providers of the Company or any of its Affiliates, shall also end by
your voluntary resignation effective as of the Separation Date.  You will sign a
letter evidencing such voluntary resignations, effective as of the Separation
Date, in the form attached hereto as Exhibit A;  provided that your voluntary
resignation as an officer of the Company or any of its Affiliates and as a
trustee or fiduciary of any employee benefit plans covering employees or other
service providers of the Company or any of its Affiliates will be effective as
of the Separation Date regardless of whether or when such letter is executed and
delivered.    You further agree to sign such other documents as the Company may
request to effectuate such voluntary resignations.  As used in this Agreement,
“Affiliates” of the Company shall include, without limitation, Approach Oil &
Gas Inc., Approach Operating, LLC, Approach Delaware, LLC, Approach Resources I,
LP, Approach Services, LLC and Approach Midstream Holdings, LLC, and each of
their respective predecessors, successors, parents, subsidiaries, divisions and
other affiliated companies.  On and after the Separation Date, you shall no
longer enter or have access to the Company’s offices or facilities, except to
the extent requested by the Board or the Company in order to perform your
obligation to cooperate under Section 12 of this Agreement.

2.Duties; Effect on Employment Agreement:  

a.From the Effective Date through the Separation Date (the “Term”), you agree
that you shall continue to serve as the Chief Administrative Officer of the
Company and perform (i) those duties previously performed under Section 2 (other
than any duties as Secretary, Executive Vice President and General Counsel) of
the Employment Agreement as Chief Administrative Officer of the Company,
provided you shall report to the Company’s Chief Executive Officer and General
Counsel and not to the President, and (ii) the additional duties

 

 

--------------------------------------------------------------------------------

 

identified on Exhibit B (collectively, the “Duties”).  Notwithstanding section 3
of the Employment Agreement, you shall be permitted to perform the Duties at a
location you deem appropriate (including your home or other residence), provided
that if the General Counsel or Chief Executive Officer of the Company determines
that it is reasonably necessary for you to perform the Duties at the Company’s
corporate headquarters, or other such locations as required by the nature of the
Duties, you shall make yourself available at such locations upon reasonable
notice;  provided, that you will be reimbursed for all reasonable and documented
expenses consistent with the Company’s expense reimbursement policy for any
travel to perform the Duties at a location located at a distance greater than
the distance from your personal residence at the address above to the Company’s
corporate headquarters.  

b.To the extent the terms of this Agreement are inconsistent with the terms of
the Employment Agreement, this Agreement shall control and the Employment
Agreement shall be deemed amended to give effect to this Agreement.  

3.Compensation During the Term:

a.You agree and acknowledge that this Agreement hereby amends the Employment
Agreement to eliminate any entitlement compensation and/or benefits provided
under Section 5(a) (Base Salary), Section 5(b) (Bonus), and Sections 6 through
11 (relating to payments or benefits due upon termination of employment) of the
Employment Agreement, which provisions will become void and superseded by the
terms set forth in the Agreement effective as of the Effective Date.  

b.In consideration for your employment during the Term, you will receive
payments totaling $815,000 payable as follows:  (i) one up-front lump sum
payment of $407,500.00 (the “Lump Sum Payment”) and (ii) the remaining
$407,500.00 in six equal monthly instalments during the six (6) months after the
Effective Date (the “Service Payments”).  The Lump Sum Payment shall be made on
the next regularly scheduled payroll date following the Effective Date.  The
Service Payments shall commence on the second regularly scheduled payroll date
following the Effective Date. The Company shall have the right to withhold all
taxes and other amounts required to be withheld from amounts paid under this
Section 3.b under applicable law.

c.You will be eligible to participate in all employee benefit programs made
available by the Company, from time to time, to similarly situated executives,
in accordance with the terms of such programs, during the Term.  Your
eligibility to participate, and if applicable, your dependent(s)’ eligibility to
participate, in all employee benefit programs made available by the Company
shall end as of the expiration of the Term, provided, however, that you and your
dependent(s) shall receive separate notification from the Company regarding your
and your dependent(s)’ right to continue participation in any group health care
benefit plan sponsored by the Company at your and/or your dependent(s)’ own
expense under the Consolidated Omnibus Budget Reconciliation Act of 1985.

d.You acknowledge and agree that the Company’s payments to you as provided in
Section 3(b) above and Section 4 below, together with payment of your earned but
unpaid  Base Salary through the Effective Date (which shall be paid on the next
regularly

 

--------------------------------------------------------------------------------

 

scheduled payroll date following the Effective Date), are in complete
satisfaction of any and all compensation or benefits due to you from the
Company, whether for services provided to the Company or otherwise, and no
further compensation or benefits are owed to you in connection with, or in
relation to, your employment by the Company or any of its Affiliates or any
position as an officer of the Company or any of its Affiliates or as a trustee
or fiduciary of any employee benefit plans covering employees or other service
providers of the Company or any of its Affiliates or the termination of your
employment with the Company or resignation or termination of any such positions,
whether pursuant to the Employment Agreement or otherwise.  You further
acknowledge and agree that the Company shall have no obligation to pay any
bonuses or severance benefits to you under the Employment Agreement or under any
policy, practice or arrangement of the Company.  Accordingly, as of the
Effective Date, you hereby (i) forfeit and waive any and all rights to
outstanding, unvested equity incentive awards, future incentive awards, and any
incentive cash payments pursuant to the Employment Agreement and any award
agreement between you and the Company, and all outstanding award agreements with
respect to such equity incentive awards shall be deemed terminated hereby and
such equity and cash-based incentive awards are hereby forfeited and
(ii)  acknowledge and agree that you are not, and shall not, be entitled to, and
forfeit and waive, any and all rights to any Change in Control benefits or
payments pursuant to Sections 8(b) or 8(c) of the Employment Agreement which
provisions will become void and superseded effective as of the Effective Date as
set forth in Section 22 of this Agreement.

4.Termination Payments:  Within thirty (30) days of the Separation Date, the
Company shall pay to you all benefits (other than equity-based awards and
cash-settled awards) to which you have a vested entitlement (other than
severance pay), a payment for earned but unused vacation, and a payment for all
approved but unreimbursed business expenses (following submission of an expense
report in accordance with Company policy).  You represent, acknowledge and agree
that all equity-based awards and cash-settled awards to which you have a vested
entitlement have been settled in full and no further payment is due on any such
awards.  You further acknowledge and agree that your accrual for vacation for
2019 shall be prorated for the period from January 1, 2019, through the
Separation Date. In addition, if the Company elects to terminate your employment
prior to your receipt of the six (6) Service Payments provided under Section
3(b)(ii) above, the Company will continue to pay the remaining Service Payments
in monthly instalments until the Company satisfies its payment obligations
thereunder.

5.Release of Claims; Waiver of Future Employment:

a.In consideration of the terms of this Agreement, you agree to and do release
(on behalf of yourself, your heirs and personal representatives) and forever
discharge the Company, its Affiliates and (in their capacities as such) the
current and former officers, directors and stockholders of the Company and its
Affiliates, and each of their respective successors, assigns, agents and
representatives (collectively, the “Released Parties”) from any and all claims,
rights, demands, debts, obligations, losses, liens, agreements, contracts,
covenants, actions, causes of action, suits, services, judgments, orders,
counterclaims, controversies, setoffs, affirmative defenses, third party
actions, damages, penalties, costs, expenses, attorneys’ fees, liabilities and
indemnities of any kind or nature whatsoever, direct or indirect (collectively,
the “Claims”), whether asserted, unasserted, absolute, fixed or contingent,
known or unknown, suspected or unsuspected, accrued or unaccrued or otherwise,
that you may

 

--------------------------------------------------------------------------------

 

have, related to your period of employment by the Company or otherwise, through
the date on which this Agreement is executed, including any and all claims under
your Employment Agreement or arising out of or relating to your employment by
the Company or your resignation from or termination of such employment,
including, but not limited to, wrongful discharge, breach of contract, tort,
fraud, defamation and claims under the Civil Rights Acts, the Age Discrimination
in Employment Act (“ADEA”), the Americans With Disabilities Act, the Employee
Retirement Income Security Act, the Family and Medical Leave Act, the Texas
Commission on Human Rights Act, Chapter 451 of the Texas Labor Code, the Texas
Payday Law, and any other federal, state, or local or foreign laws, rules, or
regulations relating to employment, discrimination in employment, termination of
employment, wages, benefits, human rights, or otherwise (“Released
Claims”).  You represent that you have not assigned any Released Claims to any
third party.

b.The release of the Released Claims set forth in Section 5(a) above does not
include (i) your right to enforce the terms of this Agreement, your right to
receive an award from a Government Agency under its whistleblower program for
reporting in good faith a possible violation of law to such Government Agency,
your right to coverage under the Company’s liability insurance policies, any
recovery to which you may be entitled pursuant to applicable workers’
compensation and unemployment insurance laws, your right to challenge the
validity of your waiver and release of ADEA claims, or any right where a waiver
is expressly prohibited by law or (ii) any rights to indemnification under the
Amended and Restated Indemnity Agreement dated May 2, 2012, between you and the
Company.  For purposes of this agreement, “Government Agency” means the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the U.S. Securities and Exchange
Commission, the Financial Industry Regulatory Authority, or any other
self-regulatory organization or any other federal, state, or local governmental
agency or commission.

c.In consideration of the terms of this Agreement, you have agreed to and do
waive any claims you may have for employment by, or membership on the board of
directors of, the Company and/or its Affiliates.  You have further agreed in the
future not to seek such employment or reemployment with, or appointment to the
board of directors of, the Company and/or its Affiliates.  

6.Final Release of Claims:  In consideration of the terms of this Agreement, you
agree to sign a final release of claims in the form attached hereto as Exhibit
C, which updates the release in Section 5 of this Agreement to include all
claims arising between the Effective Date and the Separation Date (the “Final
Release”).  You shall sign the Final Release no earlier than the Separation
Date, and you shall have a forty-five (45) day period after the Separation Date
during which you may consider the Final Release (which forty-five (45) day
period you may waive), and you further shall have a seven (7) day period after
you sign the Final Release during which you may revoke the Final Release.  If
you fail to sign the Final Release within the forty-five days after the
Separation Date or you revoke such Final Release, you agree (i) to repay the
Lump Sum Payment and all Service Payments that have been made, and (ii) if your
employment terminates prior to the date which is six (6) months after the
Effective Date, you will not be entitled to any remaining Service Payments.

 

--------------------------------------------------------------------------------

 

7.Protected Activities:  You acknowledge that neither this Agreement nor any
other agreement or policy of the Company or its Affiliates shall be construed or
applied in a manner which limits or interferes with your right, without notice
to or authorization of the Company and/or its Affiliates, to communicate and
cooperate in good faith with a Government Agency for the purpose of (i)
reporting a possible violation of any U.S. federal, state, or local law or
regulation, (ii) participating in any investigation or proceeding that may be
conducted or managed by any Government Agency, including by providing documents
or other information, or (iii) filing a charge or complaint with a Government
Agency.  Additionally, you shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
is made (a) in confidence to a federal, state, or local government official, or
to an attorney, solely for the purpose of reporting or investigating a suspected
violation of law, (b) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal; or (c) in court proceedings
if you file a lawsuit for retaliation by an employer for reporting a suspected
violation of law, or to your attorney in such lawsuit, provided that you must
file any document containing the trade secret under seal, and you may not
disclose the trade secret, except pursuant to court order.  The activities or
disclosures described in this Section 7 shall be referred to in this Agreement
as “Protected Activities.”  Notwithstanding the foregoing, in accordance with
the standards set forth in 29 C.F.R. § 240.21F-4(b)(4), you shall not be
authorized to make any disclosures as to which the Company and/or its Affiliates
may reasonably assert protections from disclosure under the attorney-client
privilege or the attorney work product doctrine, without prior written consent
of an authorized officer designated by the Company, provided, however, that you
may, without authorization from the Company, disclose information to a
Government Agency to the extent permitted under 29 C.F.R. § 205.3(d)(2),
applicable state attorney conduct rules, or any other law or regulation
permitting disclosure of such otherwise privileged communications.

8.Covenant Not To Sue:  In consideration of the terms of this Agreement, you
represent that you have not filed or permitted to be filed against the Released
Parties any charges, complaints or lawsuits and you covenant and agree that you
will not file or permit to be filed any lawsuits at any time after you sign this
Agreement with respect to the subject matter of this Agreement and the Released
Claims released pursuant to Section 5 of this Agreement, including without
limitation any claims relating to the termination of your employment, provided,
however, that this covenant not to sue shall not be construed or applied in a
manner which limits or interferes with your right to engage in any Protected
Activities or enforce your rights or the Company’s obligations under this
Agreement.  While the release of claims set forth in Section 5 of this Agreement
does not prevent you from in the future filing a charge or complaint with any
Government Agency or from engaging in any other Protected Activities, you
acknowledge and agree that if you file a charge or complaint with a Government
Agency, or a Government Agency asserts a claim on your behalf, your release of
claims and waiver of your right to seek reemployment or appointment to the board
of directors set forth in Section 5 of this Agreement shall bar you from
receiving monetary relief or reinstatement, except you do not waive: (a) your
right to receive an award from a Government Agency under its whistleblower
program for reporting in good faith a possible violation of law to such
Government Agency, (b) any recovery to which you may be entitled pursuant to
Texas’ workers’ compensation and unemployment insurance laws, and (c) any other
right where a waiver is expressly prohibited by law.

 

--------------------------------------------------------------------------------

 

9.Return of Property:  You agree to return to the Company on the Separation Date
all property and documents of the Company and/or its Affiliates in your
possession, custody or control, including, without limitation, any company-owned
or issued cell phone, computer, tablet, printer, keyboard, mouse, monitor,
laminator, customer gifts, marketing materials, stationery, instructional and
policy manuals, mailing lists, computer software, financial and accounting
records, reports and files, portable media and devices (such as flash drives,
external hard drives, CD’s, and DVD’s) and any other physical or personal
property which you obtained in the course of your employment by the Company, and
you further agree not to retain copies of any such documents of the Company
and/or its Affiliates in any form, excluding publicly available documents and
documents relating directly to your own compensation and employee benefits.
Notwithstanding the foregoing, you may retain your acrylic deal tombstones, cell
phone for number [***] and your Lenovo Thinkpad laptop, subject to the Company’s
right to retrieve and/or remove all Company data stored on or embedded in such
phone and/or laptop, and you shall deliver such phone and laptop to the Company
on the Separation Date to allow the Company or a third party vendor engaged by
the Company to retrieve and/or remove all Company data stored on or embedded in
such phone and laptop and upon completion of such process the Company shall
return such phone and laptop to you. To the extent you have possession or
control of any electronic documents which contain any information relating to
the business of the Company, you agree to identify such documents to the
Company, to deliver an identical copy of any or all such documents to the
Company, and to follow instructions regarding the permanent deletion of any or
all such documents, or the preservation of any or all such documents for any
potential use by the Company in the future.  You represent to the Company that
you have not removed from the Company’s offices or facilities any property or
documents of the Company and/or its Affiliates that have not been returned to
the Company or its offices or facilities. You also agree that on the Separation
Date you will return to the Company all keys, key cards, access cards relating
to the Company’s offices or facilities, corporate identification cards or badges
and corporate credit cards, and that you shall not have access to the Company’s
offices, facilities or electronic networks. You acknowledge and agree that all
“Work Product” (as defined below) resulting from the performance of your
services as an employee of the Company are the sole property of the Company and
you hereby assign any and all rights in or to such Work Product to the
Company.  “Work Product” shall mean all developments of any kind that relate to
the Company’s business or assets  or confidential information and that you
conceived, made, developed or acquired at any time during your employment by the
Company and within the scope of your employment by the Company, including
without limitation, any programs, trade secrets, discoveries, inventions,
improvements, ideas, diagrams, processes or designs, classes, curriculum, custom
courses and related training materials, whether or not reduced to writing,
patented, copyrighted or trademarked.

10.Restrictive Covenants:  This Agreement does not amend, modify, waive, or
affect in any way (i) the Company’s and/or its Affiliates’ rights or your
duties, obligations, or restrictions under Section 14 and Section 15 of the
Employment Agreement, and you acknowledge and agree that such restrictions shall
survive and continue in full force and effect after the Separation Date for the
periods provided herein.  You acknowledge and agree that you shall not be
entitled to, and will not be paid, the “Discretionary Monthly Non-Compete
Payments” described in Section 15(d) of the Employment Agreement, and, without
affecting the enforceability of such restrictive covenants as in effect and
construed under the Employment

 

--------------------------------------------------------------------------------

 

Agreement, Lump Sum Payment, Service Payments, and the goodwill and Confidential
Information of which you are aware from your employment with the Company (as
defined in the Employment Agreement), constitutes adequate consideration for
these restrictive covenants.  You acknowledge and agree that the
Post-Termination Non-Compete Term shall continue for a period of six (6) months
following the Separation Date provided that your obligations under Section 15(c)
of the Employment Agreement (Non-Solicitation Obligations) shall continue for a
period of twelve (12) months following the Separation Date.  However, if you are
employed or engaged by a third-party, you will not be deemed to be in violation
of Section 15(c) of the Employment Agreement (Non-Solicitation Obligations) as a
result of actions by or on behalf of such person provided such actions are not
taken based on your recommendations or at your direction or request and you are
not otherwise involved in the hiring process or decision as to hiring personnel
for such third-party as related to any such activities directed at Company
personnel.  You further agree to maintain the terms of this Agreement
confidential unless otherwise required by law; provided, however, that you may
disclose the terms of this Agreement to your spouse and immediate family members
living in the same house and to your and your spouse’s attorneys, accountants,
financial or tax advisors.  You may disclose this Agreement or Confidential
Information (as defined in the Employment Agreement) to Government Agencies only
to the extent such disclosure constitutes a Protected Activity as defined in
Section 7 of this Agreement.  

11.Non-Disparagement:  You agree that you will not, at any time, disparage,
portray in a negative light or take any similar action which would be harmful to
or lead to unfavorable publicity for the Company, any of its Affiliates or any
of their respective current or former officers, directors, stockholders,
employees, agents, consultants, contractors, owners, subsidiaries, divisions,
parents or any of their respective affiliates, and their respective assets,
operations, personnel or services, whether public or private.  Your
non-disparagement obligation shall not be construed or applied to limit or
interfere with your right to engage in any Protected Activities as defined in
Section 7 of this Agreement.  If you reasonably believe that the Company or any
of its Affiliates or any of their respective current or former officers,
directors, stockholders, employees, agents, consultants, contractors or
owners  has disparaged you or portrayed you in a negative light (the “Negative
Remark”), you shall have the right to respond reasonably to such Negative
Remark, provided, however, that prior to making such response, within ten (10)
days of you becoming aware of the occurrence of the Negative Remark you shall
(a) notify the Company of the specific words you believe to have been a Negative
Remark, (b) give the Company an opportunity within ten (10) days of such notice
to (i) issue a corrective statement, or (ii) agree with you to issue a joint
statement which addresses the Negative Remark to the parties’ mutual
satisfaction.  The Company agrees to instruct its senior management officers and
directors to not disparage, portray in a negative light or take any similar
action which would be harmful to or lead to unfavorable publicity for you.  

12.Cooperation:  Subject to reasonable notice and other demands on your time,
you agree to fully cooperate with the Company, and its counsel, in connection
with any investigation, complaint, charge, administrative proceeding or
litigation, relating to any matter that commenced or occurred during your
employment, or otherwise arising out of or pertaining to your employment, in
which you have knowledge or have been identified as an individual with
knowledge, including any investigation, complaint, charge, administrative
proceeding or litigation, that is in any way related to your employment or
employment relationship with the

 

--------------------------------------------------------------------------------

 

Company.  Such cooperation includes, but will not be limited to, (i) meeting
with Company representatives and/or the Company’s counsel to disclose and
discuss any facts that you may know, to respond truthfully to any inquiries that
may arise with respect to matters in which you were involved or had knowledge of
during your employment, and to furnish your honest and good faith advice,
information, judgment and knowledge with respect to matters you were responsible
for or involved in during your employment; (ii) preparing with Company counsel
for any deposition, trial, hearing, or other proceeding; (iii) attending any
deposition, trial, hearing or other proceeding to provide truthful testimony;
(iv) executing documents as the Company and its counsel may deem, in the
judgment of its counsel, reasonably necessary; and (v) providing other
assistance to the Company that its counsel may deem, in the judgment of its
counsel, reasonably necessary.  To the extent allowed by law, you also
acknowledge and agree that you will advise the Company promptly of your receipt
of any inquiries, subpoenas, or requests regarding the Company or any of its
Affiliates. The Company shall pay or reimburse you for reasonable and documented
expenses, including without limitation travel, lodging and meal expenses and
legal fees, you incur in providing such cooperation pursuant to this Section 12
at the Company’s request, and consistent with the Company’s policies for
reimbursement of expenses.  Your obligations to provide assistance and advice to
the Company as required in this Section 12 of the Agreement shall not be
construed or applied in a manner that limits or interferes with your rights to
engage in Protected Activities as described in Section 7 of this Agreement.

13.Third Party Beneficiaries: You agree that the Affiliates of the Company shall
be third party beneficiaries of your obligations under this Agreement that are
applicable to such Affiliates.

14.Remedies:  You understand and agree that if you breach any representation
made by you in Section 15 of this Agreement or breach any obligations under
Section 10, Section 11 or Section 12 of this Agreement, or any of your
continuing obligations under Section 14 or Section 15 of the Employment
Agreement, in addition to any other remedies at law or in equity available to
the Company, including under Section 17(c) of the Employment Agreement, you
shall repay to the Company all payments previously made to you under Sections
3(b) of this Agreement and you will not be entitled to any remaining Service
Payments.  You acknowledge and agree that your repayment of such payments (and
forfeiture of any future payments) shall be liquidated damages (“Liquidated
Damages”) payable to the Company with respect to such breach of this Agreement
or of any of your obligations under Sections 14 or Section 15 of the Employment
Agreement.  The parties acknowledge and agree that the harm caused by any such
breach would be impossible or very difficult to accurately estimate at the time
of the breach and that the Liquidated Damages are a reasonable estimate of the
anticipated or actual harm that might arise from any such breach.  You agree
that the Liquidated Damages are not a penalty, but are instead a reasonable
prediction of the minimum amount of actual damages the Company would sustain as
a result of any such breach of this Agreement or any of your obligations under
Section 14 or Section 15 of the Employment Agreement.  You also agree to
indemnify the Company for all losses to the Company caused by any breach of
Section 8 of this Agreement in which the Company is the prevailing party,
including, without limitation, reimbursement by you for all its reasonable
attorneys’ fees and costs incurred by it arising out of any such breach.  The
Company agrees to indemnify you for reasonable attorney’s fees for any claim or
cause of action resulting from a breach or alleged breach of Section 8 of this
Agreement in which you are the prevailing party. The remedies set forth in this
Section 14 shall not apply to

 

--------------------------------------------------------------------------------

 

any challenge to the validity of the waiver and release of your rights under the
ADEA.  If you challenge the validity of the waiver and release of your rights
under the ADEA, then the Company’s right to attorneys’ fees and costs shall be
governed by the provisions of the ADEA, so that the Company may recover such
fees and costs if the lawsuit is brought by you in bad faith.  Any such action
permitted to the Company by this Section 14, however, shall not be construed or
applied in a manner which limits or interferes with your right to engage in
Protected Activities, or with any of your obligations under this Agreement,
including without limitation, the release of claims in Section 5 of this
Agreement.  You and the Company further agree that nothing in this Agreement
shall preclude the Company or you from recovering attorneys’ fees, costs or any
other remedies specifically authorized under applicable law.

15.Your Representations Regarding the Compliance With Law:  With this Agreement,
you represent and acknowledge that (i) you have disclosed to the Company in
writing any industrial illnesses or injuries you have suffered arising out of
your employment with Company and (ii) you are not aware of any conduct involving
the Company and its Affiliates (including any conduct by you) that you have any
reason to believe may be unlawful, unethical or otherwise inappropriate,
including any past or present violation, potential or actual, of the company’s
code of conduct or of any law, illegal or improper conduct such as unlawful
discrimination or harassment or conduct in violation of the Securities Act of
1933, the Securities Exchange Act of 1934, the Sarbanes-Oxley Act of 2002, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, the Foreign Corrupt
Practices Act, the federal False Claims Act or any state false claims act.  You
represent and acknowledge that you are not aware of any matters for which you
were responsible or that came to your attention as an employee of the Company,
or any situations of which you otherwise have knowledge, that might give rise
to, evidence or support any claim of illegal or improper conduct, regulatory
violation, unlawful discrimination or harassment, retaliation, or other cause of
action against the Company or its Affiliates, including any matter relating to
possible qui tam actions or any matter in violation of the federal False Claims
Act or any state false claims act.  You further represent and certify that to
the best of your knowledge, information and belief, no member of management or
any other employee (including you) has committed or caused any violation of
those statutes, including by committing any fraud or engaging in any act,
practice or course of conduct that operates or would operate as a fraud or
deceit upon any person or entity.  You understand and agree that these
representations are a material inducement for the Company to enter into this
Agreement.  For the avoidance of doubt, your disclosures as required by this
Section 15 shall not limit your ability to engage in Protected Activities as
outlined in Section 7 of this Agreement.

16.No Admission of Wrongdoing:  Neither by offering to make nor by making this
Agreement does either party admit any failure of performance, wrongdoing, or
violation of law.  

17.Entire Agreement; Amendments; Successors and Assigns:  This Agreement sets
forth the entire understanding of the parties and supersedes any and all prior
agreements, oral or written, relating to your employment by the Company or the
termination of your employment, including, without limitation the Employment
Agreement and all equity awards or arrangements you have with the
Company.  Accordingly, as a result of your Termination Without Good Reason, the
Employment Agreement is hereby terminated, provided, however, that Sections 14,
15, 17 and 29 of the Employment Agreement (subject, as to Sections

 

--------------------------------------------------------------------------------

 

14 and 15 of the Employment Agreement, to the time limitations in Section 10
above) shall continue in full force and effect after the Separation Date;
provided, for clarity, Sections 12 and 13 of the Employment Agreement shall not
apply with respect to any periods after the Separation Date.  This Agreement may
not be modified except by a writing, signed by you and by a duly authorized
officer of the Company.  This Agreement shall be binding upon your heirs and
personal representatives, and the successors and assigns of the Company.  You
acknowledge that in entering into this Agreement, you are not relying upon any
representation that is not specified in this Agreement, including without
limitation any representations concerning future employment or additional
payments.

18.Governing Law:  Jurisdiction and Venue:  This Agreement shall be governed by
and construed in accordance with the laws of the State of Texas without regard
to its choice of law rules.  Any action or proceeding by either you or the
Company to enforce this Agreement shall be brought in any state or federal court
in Tarrant County, Texas.  You and the Company hereby irrevocably submit to the
exclusive jurisdiction of these courts and waive the defense of inconvenient
forum to the maintenance of any action or proceeding in such venue.

19.Waiver of Jury Trial:  NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT,
YOU AND THE COMPANY SHALL, AND HEREBY DO, IRREVOCABLY WAIVE THE RIGHT TO TRIAL
BY JURY WITH RESPECT TO ANY DISPUTE. IN ADDITION, EMPLOYEE SHALL, AND HEREBY
DOES, IRREVOCABLY WAIVE THE RIGHT TO PARTICIPATE IN ANY CLASS OR COLLECTIVE
ACTION WITH RESPECT TO ANY DISPUTE.

20.Voluntary Agreement:  You acknowledge that before entering into this
Agreement, you have had the opportunity to consult with any attorney or other
advisor of your choice, and you are hereby advised to do so if you choose.  You
further acknowledge that you have entered into this Agreement of your own free
will, and that no promises or representations have been made to you by any
person to induce you to enter into this Agreement other than the express terms
set forth herein.  You further acknowledge that you have read this Agreement and
understand all of its terms, including the waiver and release of claims set
forth in Section 5 above.

21.Counterparts: This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
Agreement.  Counterparts may be delivered via facsimile, electronic mail
(including PDF or any electronic signature complying with the U.S. federal ESIGN
Act of 2000, e.g., www.docusign.com) or other transmission method, and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

22.Execution; Effective Date:  If the foregoing is acceptable to you, please
print and sign a copy of this Agreement and return a PDF of the Agreement to me
by email or an original hard copy of the Agreement by regular mail or
FedEx.  You may take up to forty-five (45) days from today to consider, sign,
and return this Agreement.  You acknowledge that at the commencement of the
forty-five (45) day consideration period, you were provided with the following
information set forth on Exhibit D hereto: (i) the class, unit, or group of
individuals

 

--------------------------------------------------------------------------------

 

covered by the Employment Termination Program (the “Program”) as defined in
Exhibit D; (ii) any eligibility factors for the Program; (iii) the time limits
applicable to the Program, if any; and (iv) the job titles and ages of all
individuals eligible or selected for the Program and the job titles and ages of
all individuals in the same decisional unit who are not eligible or selected for
the Program.  In addition, you may revoke the Agreement after signing it, but
only by delivering a signed revocation notice to Approach Resources Inc., 6500
West Freeway, Suite 800, Fort Worth, Texas 76116, attention: General Counsel,
jdazey@approachresources.com, facsimile (817) 989-9001 within seven (7) days of
your signing this Agreement (the “Revocation Period”).  This Agreement shall be
effective on the eighth day after you sign and return it to Approach Resources
Inc., 6500 West Freeway, Suite 800, Fort Worth, Texas 76116, attention: General
Counsel, jdazey@approachresources.com, facsimile (817) 989-9001, provided that
you have not revoked the Agreement (“Effective Date”).  

Very truly yours,

 

Approach Resources Inc.

 

By: /s/ Josh Dazey

Name: Josh Dazey

Title: VP & General Counsel

 

 

ACCEPTED AND AGREED:

 

 

/s/ J. Curtis Henderson

J. Curtis Henderson

 

April 8, 2019

Date signed

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

April 8, 2019

Approach Resources

6500 West Freeway, Suite 800

Fort Worth, Texas 76116

 

To Board of Directors of Approach Resources Inc.,

 

I, J. Curtis Henderson, do hereby resign from any and all positions that I hold
as an officer, manager, director, agent or in any other capacity of Approach
Resources Inc. (the “Company”) and each of its Affiliates, or as a trustee or
fiduciary of any employee benefit plans covering employees or other service
providers of the Company or any of its Affiliates, effective as of the date of
this Letter. “Affiliates” of the Company shall mean Approach Oil & Gas Inc.,
Approach Operating, LLC, Approach Delaware, LLC, Approach Resources I, LP,
Approach Services, LLC and Approach Midstream Holdings, LLC.

Very truly yours,

 

J. Curtis Henderson

 

 

--------------------------------------------------------------------------------

 

Exhibit B

Additional Employment Duties

 

1.

Respond to inquiries from prior direct reports, including Land, Human Resources,
Legal, and IT.

 

2.

Assist with transition of job responsibilities as otherwise requested.

 

3.

Cooperate with Approach in any litigation, administrative proceeding,
investigation or inquiry that involves Approach, about which Mr. Henderson may
have knowledge or information, including by making himself available for
deposition and as a witness, and preparing with Approach’s counsel for any such
deposition or testimony as a witness.

 

4.

Work closely with CEO (and if a chief restructuring officer (“CRO”) is
appointed, the CRO), general counsel and/or management personnel to assist with
required filings, information gathering and restructuring-related matters.

 

5.

Provide a contact point and institutional knowledge to CEO, CRO, general counsel
and management.

 

6.

Assist with communications between lenders, the Board, employees, investors,
and/or creditor constituencies at the request of CEO, CRO or management.

 

7.

Assist CEO, CRO and management with strategic planning.

 

8.

Assist CEO, CRO and management in negotiations with lenders, creditors and/or
parties in interest.

 

9.

Such other duties as from time to time requested by the CEO or Board consistent
with Mr. Henderson’s experience or expertise with respect to the assets and
operations of Approach and the restructuring efforts of Approach.

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit C

 

FINAL RELEASE AGREEMENT

This Final Release Agreement (“Final Release Agreement”) is hereby entered into
between J. Curtis Henderson (“you”) and Approach Resources Inc., a Delaware
corporation (the “Company”).  Capitalized terms used herein and not defined
herein shall have the respective meanings set forth in the Separation Agreement.

WHEREAS, the Company previously delivered to you the Separation Agreement, dated
April 8, 2019 (“Separation Agreement”), which detailed the terms of your
separation from the Company );

WHEREAS, this Final Release Agreement formed part of the Separation Agreement,
was expressly incorporated therein, and was attached as Exhibit C to the
Separation Agreement; and

WHEREAS, pursuant to the Separation Agreement, the Company offered you the
opportunity to receive certain Service Payments, so long as this Final Release
Agreement becomes effective in accordance with the requirements of Section 5
below.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which you acknowledge, you and the Company hereby agree to the following:

1.Release of Claims; Waiver of Future Employment.    

a.In consideration of the terms of this Final Release Agreement, you agree to
and do release (on behalf of yourself, your heirs and personal representatives)
and forever discharge the Company, its Affiliates and (in their capacities as
such) the current and former officers, directors and stockholders of the Company
and its Affiliates, and each of their respective successors, assigns, agents and
representatives (collectively, the “Released Parties”) from any and all claims,
rights, demands, debts, obligations, losses, liens, agreements, contracts,
covenants, actions, causes of action, suits, services, judgments, orders,
counterclaims, controversies, setoffs, affirmative defenses, third party
actions, damages, penalties, costs, expenses, attorneys’ fees, liabilities and
indemnities of any kind or nature whatsoever, direct or indirect (collectively,
the “Claims”), whether asserted, unasserted, absolute, fixed or contingent,
known or unknown, suspected or unsuspected, accrued or unaccrued or otherwise,
that you may have, related to your period of employment by the Company or
otherwise, through the date on which this Final Release Agreement is executed,
including any and all claims under your Employment Agreement or arising out of
or relating to your employment by the Company or your resignation from or
termination of such employment, including, but not limited to, wrongful
discharge, breach of contract, tort, fraud, defamation and claims under the
Civil Rights Acts, the Age Discrimination in Employment Act (“ADEA”), the
Americans With Disabilities Act, the Employee Retirement Income Security Act,
the Family and Medical Leave Act, the Texas Commission on Human Rights Act,
Chapter 451 of the Texas Labor Code, the Texas Payday Law, and any other
federal, state, or local or foreign laws, rules, or regulations relating to
employment, discrimination in employment, termination of employment, wages,
benefits, human rights, or otherwise (“Released Claims”).  You represent that
you have not assigned any Released Claims to any third party.

 

 

--------------------------------------------------------------------------------

 

b.The release of the Released Claims set forth in Section 1(a) above does not
include your right to enforce the terms of this Final Release Agreement or
Separation Agreement, your right to receive an award from a Government Agency
under its whistleblower program for reporting in good faith a possible violation
of law to such Government Agency, your right to coverage under the Company’s
liability insurance policies, any recovery to which you may be entitled pursuant
to applicable workers’ compensation and unemployment insurance laws, your right
to challenge the validity of your waiver and release of ADEA claims, or any
right where a waiver is expressly prohibited by law.  For purposes of this
agreement, “Government Agency” means the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the U.S. Securities and Exchange Commission, the
Financial Industry Regulatory Authority, or any other self-regulatory
organization or any other federal, state, or local governmental agency or
commission.

c.In consideration of the terms of this Final Release Agreement, you have agreed
to and do waive any claims you may have for employment by, or membership on the
board of directors of, the Company and/or its Affiliates.  You have further
agreed in the future not to seek such employment or reemployment with, or
appointment to the board of directors of, the Company and/or its Affiliates.

2.Counterparts. This Final Release Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this Final
Release Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement.  Counterparts may be delivered via
facsimile, electronic mail (including PDF or any electronic signature complying
with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

3.Entire Agreement; Amendments; Successors and Assigns:  The Separation
Agreement and this Final Release Agreement set forth the entire understanding of
the parties and supersede any and all prior agreements, oral or written,
relating to your employment by the Company or the termination thereof, provided,
however, that your obligations under the Employment Agreement, as described in
the Separation Agreement, shall remain in full force and effect.  This Final
Release Agreement may not be modified except by a writing, signed by you and by
a duly authorized officer of the Company.  This Final Release Agreement shall be
binding upon your heirs and personal representatives, and the successors and
assigns of the Company.

4.Voluntary Agreement:  You acknowledge that before entering into this Final
Release Agreement, you have had the opportunity to consult with any attorney or
other advisor of your choice, and you are hereby advised to do so if you
choose.  You further acknowledge that you have entered into this Final Release
Agreement of your own free will, and that no promises or representations have
been made to you by any person to induce you to enter into this Final Release
Agreement other than the express terms set forth herein.  You further
acknowledge that you have read this Final Release Agreement and understand all
of its terms, including the waiver and release of claims set forth in Section 1
above.

2



--------------------------------------------------------------------------------

 

5.Execution; Effective Date:  If the foregoing is acceptable to you, please sign
a copy of this Final Release Agreement and return a PDF of the Final Release
Agreement to me by email.  You may take up to forty-five (45) days from today to
consider, sign and return this Final Release Agreement.  In addition, you may
revoke the Final Release Agreement after signing it, but only by delivering a
signed revocation notice to me within seven (7) days of your signing this Final
Release Agreement.  You acknowledge that your execution of this Final Release
Agreement is a condition to your receipt of all payments and benefits offered to
you as part of the Program described in Exhibit D to the Separation Agreement,
and that you have received the information set forth in Exhibit D along with any
updates to such Exhibit D as of the date you sign this Final Release
Agreement.  This Final Release Agreement shall be effective on the eighth day
after you sign and return it (“Effective Date”).  You agree that under no
circumstances shall you sign or return this Final Release Agreement prior to the
day following the Separation Date.

IN WITNESS WHEREOF, the Parties hereto have executed this Final Release as of
the dates set forth below.

 

 

 

APPROACH RESOURCES INC.

 

By:__________________

Name:_______________

Title:________________

Date:________________

 

 

 

 

 

 

______________________________

J. Curtis Henderson

 

 

Date signed:______________________

3



--------------------------------------------------------------------------------

 

Exhibit D

OLDER WORKERS BENEFIT PROTECTION ACT DISCLOSURE

The Older Workers Benefit Protection Act (OWBPA) requires that employers provide
certain information to employees who are 40 years of age or older and asked to
execute an agreement which includes a release of claims in connection with a
“termination program.” The Company believes it negotiated your separation from
employment with you on an individual, arms-length basis, and not as part of any
“termination program.”  However, in recognition that other members of management
also are being offered separation agreements in connection with a pending
business reorganization, in an abundance of caution the Company will treat your
separation and those of such other members of management as part of a
“termination program” (the “Program”).  This Exhibit C provides you the
information required under the OWBPA as if the Program was a “termination
program.”  

The class, unit, or group of individuals covered by the Program includes members
of senior management of the Company who work at the Company’s headquarters, who
have written employment agreements providing for payment of severance benefits
under certain circumstances in exchange for executing a separation agreement
that includes a general release of all claims, and who are separating from the
Company in connection with a business reorganization of senior management being
undertaken at the behest of the Company’s Board of Directors.  

Employees selected for the Program have forty-five (45) days from the date of
their receipt of a proposed separation agreement to participate by signing and
returning the Agreement.  Employees who choose to sign a separation agreement
shall have seven (7) days after signing and returning it to the Company to
revoke it by delivering a signed revocation notice to the Company as provided in
Section 22 of the Agreement.  

The following is a list of the ages and job titles of employees who were
selected for the Program as well as the ages of those employees with the same
job title who were not selected for the Program:

Job Title

Age

No. Selected

No. Not Selected

Chief Executive Officer

62

1

0

Chief Administrative Officer

56

1

0

Chief Operating Officer

55

1

0

 

 

 